Citation Nr: 1549688	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a July 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Other than acoustic trauma, there was no event, disease, or injury manifesting a left ear hearing loss disability or tinnitus during active service, symptoms of a left ear hearing loss disability and tinnitus were not chronic in service, symptoms of a left ear hearing loss disability and tinnitus have not been chronic since service separation, hearing loss and tinnitus did not manifest to a compensable degree during or within one year of active service, and there is no medical nexus between the current left ear hearing loss disability or tinnitus and active service.

2.  A preexisting right ear hearing loss disability was noted at the time of service enlistment, but was not permanently worsened in severity during or by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In this case, the medical evidence of record demonstrates current diagnoses of hearing loss and tinnitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with a hearing loss disability or tinnitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss or tinnitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, service connection may be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss and tinnitus began during active service.  Specifically, he avers that he was exposed to the noise of various weapons, including guns and artillery, during active service, which included service in Vietnam.  He avers that he first noticed hearing loss and tinnitus immediately after returning from Vietnam.

In this case, acoustic trauma during active service is conceded.  The Veteran was not directly involved in combat, but his military occupational specialty (MOS) was infantry artilleryman, and, as such, he was frequently exposed to the noise of artillery, particularly while in Vietnam.  The question before the Board is whether the current hearing loss and tinnitus are related to the in-service noise exposure.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Turning to the evidence in this case, the Veteran's service treatment records include an audiogram conducted at the March 1968 enlistment examination which revealed puretone thresholds of 10, 0, 5, and 40 decibels in the right ear, and 5, -5, 5, and 25 decibels in the left ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.  

Notably, the results for the right ear show a preexisting hearing loss disability under VA regulations, as one of the puretone thresholds is 40 decibels or above.  See 38 C.F.R. § 3.385.  Because a preexisting right ear hearing loss disability was "noted" at the time of enlistment, the presumption of soundness at service entrance did not attach regarding the preexisting right ear hearing loss disability.  38 U.S.C.A. § 1111.  Therefore, the question before the Board with regard to the right ear hearing loss is whether the preexisting right ear hearing loss disability was aggravated by active service.    

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease (other than acoustic trauma) manifesting a left ear hearing loss disability or tinnitus during active service, and that the preponderance of the evidence demonstrates that symptoms of a left ear hearing loss disability and tinnitus were not chronic in service.  Moreover, after a review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the preexisting right ear hearing loss disability was not aggravated by active service.  

Service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of hearing loss or tinnitus.  Moreover, at the May 1970 separation examination, the Veteran checked "no" next to "hearing loss" on his Report of Medical History.  An audiogram revealed puretone thresholds of 5, 0, 5, and 5 decibels in each ear at the test frequencies of 500, 1000, 2000, and 4000 Hz, respectively.    

Notably, the puretone thresholds in both ears actually improved between the time of enlistment and separation - highly probative evidence weighing against a finding that a left ear hearing loss disability or tinnitus manifested during active service, or that the preexisting right ear hearing loss disability was aggravated by active service.   
  
For these reasons, the Board finds that the weight of the evidence is against a finding that a left ear hearing loss disability and tinnitus manifested during active service, and that that weight of the evidence is also against a finding that the preexisting right ear hearing loss disability was aggravated during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the preponderance of the evidence demonstrates that symptoms of hearing loss and tinnitus have not been continuous since separation from active service in June 1970.  As noted above, the May 1970 separation examination report is negative for any report or finding of hearing loss or tinnitus.  

Following separation from service in June 1970, the evidence of record does not show any complaints, diagnosis, or treatment for hearing loss or tinnitus until March 2009, when the Veteran filed his claim for service connection.  The Veteran states that he first sought treatment for hearing loss in 1984 or 1985, but those records are not available.  

In any case, the absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorders for at least 14 years after service separation is one factor that tends to weigh against a finding of chronic symptoms of hearing loss or tinnitus after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of hearing loss and tinnitus have not been chronic since service separation includes the Veteran's own history of treatment for the claimed conditions.  He has not contended, nor does the evidence of record suggest, that he sought treatment for hearing loss or tinnitus prior to 1984, still many years after service separation.  His statements as to his first treatment in 1984 and diagnosis of the claimed conditions many years later in 2009 provide highly probative evidence against his claim.  In addition, there is no evidence, to include the Veteran's lay statements, that he reported symptomatology associated with hearing loss or tinnitus since separation from service and prior to 1984.  To the extent that the Board is able to interpret from his written statements that the Veteran has asserted that his hearing loss and tinnitus began during service, the separation examination and medical history report contradict these assertions.  That evidence is highly probative evidence with regard to what symptomatology he was experiencing at that time.  It is certainly more probative than reports provided nearly forty years later.

The Board also finds that the preponderance of the evidence demonstrates that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no hearing loss or tinnitus symptoms during the one year period after service, and no diagnosis or findings of hearing loss or tinnitus of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6260 (2015).  Indeed, the evidence does not demonstrate a diagnosis or credible complaints of hearing loss or tinnitus until 2009.  For these reasons, the Board finds that hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for hearing loss and tinnitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2015).

With regard to the Veteran's recent assertions made in the context of the current disability claim of chronic hearing loss and tinnitus symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic hearing loss and tinnitus symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of hearing loss or tinnitus and do not show any increase (and, in fact, demonstrate improvement) in the preexisting right ear hearing loss disability; the history of treatment for hearing loss and tinnitus provided by the Veteran, as outlined above; and the lack of any documentation of reports or treatment for a hearing loss or tinnitus until at least 1984.  

As such, the Board does not find that the evidence sufficiently supports chronic hearing loss or tinnitus symptomatology since service, so as to warrant a finding of a nexus between the current disorders and active service. 

The Board acknowledges the Veteran's statements that he experienced hearing loss and tinnitus symptoms during active service, and that he believes that his current hearing loss and tinnitus are related to the noise exposure he experienced during active service.  The Veteran is competent to provide evidence regarding matters that can be perceived by the senses, and he is competent in some instances to provide a competent opinion regarding etiology.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  For the reasons discussed below, however, the Board finds that the opinions provided by the VA examiner in June 2009 and the VA otolaryngologist in March 2015 are more probative than the Veteran's lay assertions.  The VA examiner and VA otolaryngologist have expertise, education, and training that the Veteran is not shown to have.  As such, their etiology opinions are afforded more weight.

Here, the Veteran was afforded a VA examination in June 2009.  He reported that, following service separation, he worked as a salesman with no occupational or recreational noise exposure.  An audiogram showed puretone thresholds of 30, 80, 95, and 100 decibels in the right ear, and 20, 80, 85, and 100 decibels in the left ear at the test frequencies of 1000, 2000, 3000, and 4000 Hz, respectively.  Speech recognition was 68 percent in both ears.    

The June 2009 VA examiner opined that hearing loss and tinnitus were not related to active service, noting that hearing was within normal limits upon separation, and, in comparison with the enlistment audiogram, there was no significant decrease in hearing threshold levels (in fact, as noted above, the puretone thresholds were improved at separation as compared to enlistment).  She cited to an Institute of Medicine Report in 2005 that said that noise induced hearing loss occurs at the time of exposure, and hearing loss sustained subsequent to the period of exposure is not considered to be related to the same causative factor.  With regard to tinnitus, the examiner said that no report of tinnitus was noted in the Veteran's service treatment records, and, in the absence of hearing loss sustained during active service, it is less likely than not that tinnitus is related to active service.  

The Board obtained a VHA opinion rendered in March 2015 by a otolaryngologist,  who also opined that it is less likely than not that the Veteran's hearing loss and tinnitus are related to active service.  This specialist reiterated the 2009 VA examiner's rationale, noting that he agreed that hearing loss occurs at the time of noise exposure.  

The Veteran also submitted an August 2013 report from a private audiologist, A.L., who opined that his hearing loss is at least as likely as not due to or aggravated by the noise he was exposed to while serving in the military, noting no post-service acoustic trauma.  The audiologist also opined that the tinnitus is at least as likely as not a symptom associated with the hearing loss.    

The Board finds that the 2009 and 2015 VA opinions are the most probative evidence of record and has afforded greater weight to those opinions than to the 2013 opinion of the private audiologist.  These VA opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  The 2009 VA examiner interviewed and examined the Veteran, and both the VA examiner and the VHA specialist were informed of the pertinent evidence, reviewed the Veteran's claims file, and fully articulated the opinions.  

By contrast, there is no indication that the private audiologist had access to the Veteran's claims file, and, in particular, to his service treatment records.  Moreover, the private audiologist did not provide an explanation as to the onset of hearing loss and tinnitus many years after the acoustic trauma experienced during active service.  Rather, her rationale was limited to noting that the Veteran experienced acoustic trauma during active service; this is not an actual medical nexus opinion, and even the Board has conceded that acoustic trauma occurred during active service.  In order to establish service connection, there must be a medical nexus between the in-service acoustic trauma and the current hearing loss and tinnitus disabilities; the mere occurrence of acoustic trauma during active service is not enough.  

For these reasons, the opinions of the VA examiner and VHA specialist have been afforded greater weight than that of the private audiologist in reaching the conclusions that there is no medical nexus between the left ear hearing loss disability or tinnitus and active service, and that the weight of the evidence is against a finding that the preexisting right ear hearing loss disability was aggravated by active service.      

The Board acknowledges that both the 2009 VA examiner and VHA specialist stated that it is less likely that the Veteran's right ear hearing loss disability is "due to," rather than "aggravated by," active service.  However, the Board finds that the phraseology of the opinions do not detract from their probative weight, as the rationale underlying the opinions would remain the same, regardless of how the opinions were phrased.  Indeed, the lack of change (and, in fact, improvement) in puretone thresholds between enlistment and separation noted by both the VA opinions provide highly probative evidence against a finding of aggravation of the preexisting right ear hearing loss disability.   

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral hearing loss disability or tinnitus and his military service, including no credible evidence of chronic symptoms of bilateral hearing loss or tinnitus during active service, aggravation of the right ear hearing loss disability during active service, chronic symptomatology of bilateral hearing loss or tinnitus following service separation, or competent medical evidence establishing a link between the Veteran's bilateral hearing loss or tinnitus and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service chronic symptoms and chronic post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA satisfied the notice requirements of the VCAA by way of an April 2009 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination and opinion, and the Veteran's statements, including his testimony at the July 2013 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2013 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claims, including regarding specific evidence that may help substantiate his claims.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
As noted above, a VA examination and opinion was obtained in June 2009, and a VHA opinion was obtained in March 2015, with regard to the question of whether the Veteran's hearing loss and tinnitus are related to active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the 2009 and 2015 VA opinions obtained in this case are adequate as to the question of whether the Veteran's hearing loss and tinnitus are related to active service.  The opinions were predicated on a full reading of the private and VA medical records in the Veteran's claims file, and, in the case of the 2009 opinion, a thorough audiological examination and interview of the Veteran.  The VA nexus opinions considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provide complete rationale for the opinions stated, relying on and citing to the records reviewed, as well as to medical studies in support of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


